United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-7098                                                September Term, 2020
                                                                      1:20-cv-01704-UNA
                                                      Filed On: July 15, 2021
Anthony Leroy Davis, Individually and as
Executive of the Estates of Wrongful
Decendants Negros,

              Appellant

       v.

Joseph R. Biden, Jr., Former Vice President,
in his Individual Capacity, also known as
Grand Wizard KKK, also known as Uncle Joe
and Barack Hussein Obama, Former
President, in his Individual Capacity,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Millett and Wilkins, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant, which contains a request
for en banc consideration. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

      ORDERED that the request for en banc consideration be denied. See Fed. R.
App. P. 35(a). It is

       FURTHER ORDERED AND ADJUDGED that the district court’s July 6, 2020
order denying appellant’s motion to proceed in forma pauperis and dismissing the
appeal, and the district court’s August 13, 2020 order denying appellant’s motion for
reconsideration, be affirmed. The district court correctly concluded that appellant has,
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-7098                                                September Term, 2020

while incarcerated, filed at least three civil actions or appeals that were dismissed on
the ground that they were frivolous, malicious, or failed to state a claim. See 28 U.S.C.
§ 1915(g); Davis v. Obama, No. 13-5238 (D.C. Cir. Nov. 12, 2013) (per curiam) (listing
cases). The district court also correctly concluded that appellant failed to demonstrate
a nexus between his allegations of imminent danger of serious physical injury and his
underlying claims for relief. See 28 U.S.C. § 1915(g); Pinson v. Dept. of Justice, 964
F.3d 65, 71 (D.C. Cir. 2020).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2